 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 1 of 19 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 YAZMIN JUÁREZ COYOY, on her own
 behalf and as surviving parent of MARIEE
 CAMYL NEWBERRY JUÁREZ,                                  Civil Action No. ____________
                                Plaintiffs,              COMPLAINT
                   v.                                    JURY TRIAL DEMANDED
 UNITED STATES OF AMERICA,
                                Defendant.

                                         NATURE OF ACTION

       1.      On May 10, 2018, Mariee Camyl Newbery Juárez (“Mariee”) — a 21-month old

girl — died as the result of inadequate and substandard medical care she received from

Defendant United States of America (“Defendant” or “United States”) for an entirely preventable

and treatable illness that she contracted while detained by U.S. Immigration and Customs

Enforcement (“ICE”).

       2.      Mariee was a healthy, happy infant when she and her mother, Yazmin Juárez

Coyoy (“Plaintiff” or “Ms. Juárez”), fled violence and persecution in their native Guatemala and

crossed the Rio Grande into southern Texas in early March 2018. Ms. Juárez had hoped to find

safe haven and a better life for herself and her baby in the United States. Instead, shortly after

spending nearly three weeks in ICE custody at the “South Texas Family Residential Center” in

Dilley, Texas (“Dilley”), a 2,400-bed jail for immigrant families and children, Mariee was dead.

       3.      Mariee’s death was an avoidable tragedy. Detained at Dilley in crowded,

cramped conditions with many other sick children, Ms. Juárez and Mariee waited hours, at least

twice, to be seen by clinic staff who were members of the ICE Health Services Corps. Each

time, the ICE clinic staff turned them away at the close of working hours without treatment, and
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 2 of 19 PageID: 2




sent them back to the disease-ridden quarters in which immigrants were (and are still) housed.

When ICE clinic staff actually did see Mariee, their examinations were cursory, and the

treatments fell far below the required standard of care. This was not merely an error in medical

judgment; it was flagrant neglect that led to the death of a gravely sick child.

       4.      Mariee’s experience was no aberration. Under ICE’s watch, families and children

at Dilley have been housed in crowded and unsafe quarters, and many suffer from untreated

illnesses and other medical conditions. These conditions endanger the health and lives of all

those who are detained there, especially small children like Mariee.

       5.      ICE’s employees are responsible for the medical care of the detainees at Dilley.

Here, the actions and omissions of the United States — through those employees — cost Mariee

her life. The United States must now answer for Mariee’s pain, suffering, and tragic death, and

for the severe mental pain, distress, loss of love and companionship, and other harm that Ms.

Juárez has endured from the suffering and death of her infant daughter.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the subject matter of this Complaint under 28

U.S.C. §§ 1331, 1346(b).

       7.      On November 27, 2018, Plaintiff submitted an administrative claim to ICE, the

U.S. Department of Homeland Security (“DHS”), and the U.S. Department of Health and Human

Services (“HHS”). The agencies gave notice of the final denial of the claim by certified mail on

September 9, 2019. 28 U.S.C. § 2401(b).

       8.      Venue is proper in the District of New Jersey because Plaintiff currently resides in

the judicial district. See U.S.C. § 1402(b).




                                                  2
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 3 of 19 PageID: 3




                                              PARTIES

       9.      Mariee Camyl Newberry Juárez, a citizen of Guatemala and the infant daughter of

Ms. Juárez, was 21 months old when she died from a respiratory illness she contracted while the

United States detained her in abysmal conditions.

       10.     Plaintiff Yazmin Juárez Coyoy is Mariee’s surviving mother. Ms. Juárez is a

citizen of Guatemala and currently resides in Plainfield, New Jersey.

       11.     Defendant United States of America is the appropriate defendant under the

Federal Tort Claims Act (“FTCA”). 28 U.S.C. §§ 1346(b), 2671, et seq. Through an Inter-

governmental Service Agreement between ICE and the City of Eloy, Arizona, Defendant’s

employees at ICE and ICE Health Services Corps (“IHSC”) were responsible for Ms. Juárez’s

and Mariee’s well-being and healthcare during their detention at Dilley, and directly provided

inadequate and substandard medical care to them.

                 THE UNITED STATES CAUSED THE PREVENTABLE
                   DEATH OF MS. JUÁREZ’S INFANT DAUGHTER
       12.     On or around March 1, 2018, Ms. Juárez, a Guatemalan citizen, and her then-19-

month-old daughter Mariee crossed the Rio Grande into southern Texas. Ms. Juárez had fled

Guatemala to seek asylum in the United States with Mariee because she feared for their lives and

safety in Guatemala.

       13.     Mother and daughter were apprehended shortly after they crossed the border, and

they were temporarily detained at a U.S. Customs and Border Patrol (“CBP”) immigration

processing center. On information and belief, Ms. Juárez and Mariee were held at CBP’s

detention facility in McAllen, Texas — a place known as the “ice box” and the “dog pound”

because of its frigid temperatures and chain-link cages housing migrant adults and children.




                                                3
    Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 4 of 19 PageID: 4




         14.   CBP gives individuals detained at the facility little to protect themselves from the

cold conditions, forces them to sleep on the cold, hard concrete floor, keeps them in holding cells

with the lights on 24 hours a day, and provides little, if any, soap to clean their hands after using

the bathroom. As a result, immigrants who were healthy before being detained often fall ill

while in CBP custody.1

         15.   At the CBP facility, Ms. Juárez and Mariee were forced to sleep in a locked cage

with as many as 30 other people — none of whom, on information and belief, underwent a

medical exam before their detention in such crowded quarters. After four days in CBP custody,

Ms. Juárez and Mariee were transferred to Dilley.

         16.   When she arrived in the United States, Mariee was a normal, healthy, happy child.

She had never suffered from any significant medical problems or chronic medical conditions.

The medical personnel who processed Mariee for intake at Dilley on March 5, 2018 did not

observe any current illnesses or health problems before admitting her into custody.

         17.   Upon Ms. Juárez and Mariee’s arrival at Dilley, officers assigned them to a small

room with five other mothers, each with a child. Several of those children were sick.

         18.   One small boy around Mariee’s age was visibly ill and very lethargic. He had a

constant cough and runny nose, and his mother said he had fallen ill at Dilley. She had sought

medical care for her son, taking him to the ICE-ran clinic very early in the morning, but the

IHSC clinic staff sent them back to the housing area without seeing them.



1
  Mariana Alfaro, Migrants Detained At The Border Are Kept In Freezing Cells Nicknamed
‘Iceboxes’ — Here’s What We Know About Them, BUSINESS INSIDER (Dec. 27, 2018),
https://www.businessinsider.com/migrants-detained-at-border-kept-in-freezing-cells-nicknamed-
iceboxes-2018-12#after-two-guatemalan-children-died-in-the-last-month-under-border-patrol-
detention-homeland-security-secretary-kirstjen-nielsen-has-ordered-medical-checks-on-all-
migrant-children-in-custody-though-its-unknown-how-many-are-currently-detained-7.


                                                  4
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 5 of 19 PageID: 5




       19.     Within a week, Mariee developed similar upper respiratory symptoms, including

congestion and a productive cough.

       20.     On March 11, 2018, an IHSC physician assistant examined Mariee, noting “no

[history] of acute or chronic medical illnesses” and describing Mariee’s general appearance as

“well developed” and “well nourished.” But Mariee also had a cough, congestion, runny nose,

and “red and swollen turbinates” (soft tissue on the side walls of the nasal cavity). The physician

assistant diagnosed Mariee with an acute upper respiratory infection and prescribed Tylenol for

comfort. According to the medical record, the physician assistant also prescribed honey packs

for cough and directed a follow-up in “6 months.”

       21.     The next day, March 12, 2018, Ms. Juárez again sought medical attention for

Mariee, who was then refusing food, running a fever of 104.2 degrees, and suffering from cough,

congestion, diarrhea, and vomiting. Another IHSC physician assistant diagnosed an ear

infection, for which he prescribed Augmentin (an antibiotic), and acute bronchiolitis

(inflammation of the bronchioles), for which he prescribed fever reducers and oral hydration.

Concerned about Mariee’s respiratory symptoms, Ms. Juárez asked the physician assistant to

conduct additional examinations. But the physician assistant merely instructed Ms. Juárez to

return to the clinic if Mariee’s symptoms worsened, scheduled a follow-up in two days, and sent

mother and daughter back to the housing area.

       22.     In the subsequent days, Mariee’s fever decreased somewhat, but she could not

hold down the Augmentin prescribed for her ear infection. Her breathing problems significantly

worsened, and she continued to have diarrhea. Ms. Juárez sought medical attention at the IHSC

clinic for Mariee multiple times but was often left waiting for many hours, including at least two




                                                5
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 6 of 19 PageID: 6




instances where IHSC clinic staff turned her away and told her to wait for an appointment on

another day.

       23.       The clinic waiting area, resembling a gymnasium, was filled with dozens of

mothers and children standing and waiting in line. The facility had no separate area to isolate

sick children from healthy ones, nor did the staff provide protective masks to guard against

contagion. When Ms. Juárez and Mariee did manage to see IHSC medical staff, the

appointments often lasted just minutes, and the medical staff did not address her concerns about

Mariee’s deteriorating condition. Ms. Juárez’s experience echoes the accounts of parents who

for many years have complained about extended waits and cursory examinations from IHSC

medical staff.

       24.       By March 15, 2018, when Mariee was next able to see a IHSC physician assistant,

the little girl had lost two full pounds — nearly eight percent of her body weight — in the ten

days since arriving at Dilley. She continued to suffer from fever, congestion, cough, upset

stomach, and very poor appetite. The physician assistant noted an “upper respiratory infection”

and directed Ms. Juárez to continue with Tylenol and Pedialyte, and to follow up in one week.

       25.       Mariee’s fever worsened. On March 21, 2018, she presented with a 103.3-degree

temperature, an elevated respiratory rate, and a rapid heart rate, as well as a cough, congestion,

sneezing, and runny nose. The IHSC physician stated that Mariee had “no trachypnea”

(abnormally rapid breathing), even though the respiratory rate noted on the same form showed

otherwise. The physician diagnosed acute viral bronchiolitis, and prescribed Pedialyte,

ibuprofen for fever, Zyrtec for runny nose, and Vicks VapoRub for congestion.

       26.       These prescriptions were typical of the substandard, ineffectual treatments

prescribed at Dilley for a panoply of symptoms, including ailments for which such medications




                                                  6
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 7 of 19 PageID: 7




are contraindicated. For example, as any pediatrician should know — and as the product’s label

and website clearly warn — children under two years old should not use Vicks VapoRub

because it contains camphor, which can cause respiratory distress in small children, particularly

if the child’s airways are already inflamed.

       27.     After ordering the use of a medicine contraindicated for a patient as young as

Mariee, the IHSC physician directed Ms. Juárez to follow up again in one week, or to return if

Mariee’s respiratory symptoms worsened.

       28.     Two days later, on March 23, 2018, Ms. Juárez once again brought Mariee to the

clinic and reported that the child had been coughing and vomiting clear liquid. Mariee was also

suffering congestion, nasal discharge, had a borderline oxygen saturation of 96 percent, an

elevated heart rate, and a temperature of 99.2 degrees. Her examination revealed “red sclera,”

which indicates an adenovirus, though the IHSC registered nurse made no note of that possible

cause. Again, the nurse’s failure to properly diagnose Mariee’s illness followed a pattern all too

common at Dilley.

       29.     By this time, Mariee had been ill with a cough for nearly two weeks and had

barely regained any weight. Ms. Juárez asked the IHSC registered nurse to conduct a more

detailed examination, particularly of Mariee’s lungs. After listening to Mariee’s lungs, the

registered nurse returned mother and daughter to the housing area, noting that “a referral would

be made for [Mariee] to see a provider.” But that appointment never happened.

       30.     On March 24, 2018, Ms. Juárez was notified of an appointment for Mariee to be

seen at 8:00 a.m. the next morning. The examination never occurred. Instead, at 5:00 a.m. on

March 25, 2018, Dilley staff moved Ms. Juárez and Mariee to a staging area for transfer out of

family detention. Ms. Juárez and Mariee — whose condition was rapidly deteriorating, and




                                                7
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 8 of 19 PageID: 8




included constant diarrhea, fever, frequent vomiting, and difficulty sleeping and eating — waited

there, without medical attention for seven hours. At noon, ICE moved them to another location

at Dilley, gave them lunch, and put them in a van to San Antonio International Airport. No

medical personnel examined Mariee to clear her for travel.

       31.     Although no medical personnel saw, much less examined, Mariee on the day of

their departure, from Dilley, ICE medical records falsely state that, on March 25, 2018, a

“licensed vocational nurse” conducted a “Transfer Summary” and “medically cleared” Mariee

for release from Dilley. No licensed vocational nurse (or anyone else) actually examined Mariee

that day.

       32.     Indeed, the “Transfer Summary” filled out by the licensed vocational nurse

contradicts the ICE medical records above from two days earlier, which clearly showed that

Mariee was acutely ill and needed to see a physician. The “Transfer Summary” makes no

reference that Mariee was coughing and wheezing, that she had lost a substantial percentage of

her body weight, or that she had suffered intermittent high fevers over a prolonged period.

Instead, without even having seen Mariee, but purporting to have done so, the IHSC licensed

vocational nurse answered questions on the clearance form that ignored her serious symptoms:

               Is there any medical / dental / or mental health reasons for restricting the
               length of time the alien can be on travel status? No

               Are there any restriction [sic] or special equipment required for travel? No

               Is a medical escort required? No

               Are any transmission-based precautions required during transport? No

               Additional comments? None

       33.     Those answers were flatly inconsistent with Mariee’s prior medical records, and

her obvious condition. The false information, however, permitted Mariee to fly.



                                                  8
 Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 9 of 19 PageID: 9




       34.     Even if the licensed vocational nurse actually had conducted an examination that

day, she was not qualified to “medically clear[]” Mariee for release, and doing so exceeded the

scope of her license. Under Texas law, licensed vocational nurses cannot perform

comprehensive patient assessments, initiate any nursing care plan, or implement or evaluate

patient care. Further, the record from Mariee’s March 23 appointment — just two days earlier

— showed that Mariee was acutely ill and needed to see a physician.

       35.     Several hours after leaving Dilley, Ms. Juárez and Mariee boarded a late

afternoon flight with a connection to New Jersey. Mariee slept for most of both flights but

vomited in the last hour. A fellow passenger commented to Ms. Juárez that Mariee looked very

unwell and needed to see a doctor.

       36.     By the time Ms. Juárez and Mariee arrived in New Jersey after midnight, early in

the morning of March 26, 2018, Mariee’s condition was dire. A few hours later, shortly after

sunrise, Ms. Juárez took Mariee to a pediatrician. After several hours, the pediatrician sent Ms.

Juárez and Mariee home with additional medications and instructions to seek emergency medical

attention if Mariee’s condition deteriorated further.

       37.     By then it was too late. That same evening, Ms. Juárez rushed Mariee to the

emergency room, where she was admitted with acute respiratory distress and a critically low

blood oxygen level of 85 percent, requiring continuous supplemental oxygen. Shortly after

admission, the hospital moved Mariee to the Special Care Unit with a differential diagnosis of

viral bronchiolitis versus pneumonia. She tested positive for adenovirus and parainfluenza 3.

Over the next six weeks, Mariee was transferred to two different hospitals for increasingly

specialized care requiring painful treatments, including a ventilator and later an advanced life

support device (ECMO) used in dire situations.




                                                 9
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 10 of 19 PageID: 10




       38.     All the medical measures could not stem Mariee’s continued deterioration, and

the doctors even considered a lung transplant. In the last few hours of her life, following the

catastrophic hemorrhage, Marie experienced a chest tube insertion, replacement of the advanced

life support device, massive blood transfusions, and CPR on her tiny body.

       39.     Mariee died on May 10, 2018, following a catastrophic intrathoracic hemorrhage

that resulted in irreversible brain and organ damage with no hope of survival. The medical

examiner identified the cause of death as bronchiectasis (a condition where the walls of the

bronchi are thickened from inflammation and infection), pulmonitis (inflammation of the lungs),

and pneumothorax (collapsed lung).

       40.     In the final six weeks of Mariee’s life, Ms. Juárez watched as her daughter

suffered extreme physical and emotional pain. Mariee was hospitalized continuously,

surrounded by multiple medical personnel performing painful tests and examinations. She was

often chemically paralyzed and sedated. She had multiple intravenous (IV) lines that needed to

be replaced frequently, an arterial IV line for monitoring her blood gasses, a naso-gastric for tube

feedings, intravenous nutritional supplementation, and a urinary catheter. While ventilated, she

could not speak. While sedated and on paralytic drugs, along with all of the IV lines, she could

not hug her mother or be held.

       41.     On the day her daughter died, Ms. Juárez left the hospital with only an ink print of

Mariee’s right hand, made the day before as a Mother’s Day gift.




                                                10
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 11 of 19 PageID: 11




                ICE’S INADEQUATE AND SUBSTANDARD TREATMENT
                     OF MARIEE WAS NOT AN ISOLATED EVENT
       42.     Well before Mariee arrived at Dilley in March 2018 there were a number of

incidents in which other detainees received inadequate and substandard medical care from IHSC.

Indeed, many Dilley detainees have reported incidents demonstrating equally negligent medical

attention and care.

       43.     ICE itself has corroborated this pattern. In December 2018, an ICE supervisor

raised concerns about IHSC’s mistreatment and systematic provision of inadequate medical care

in an email memo to then-Acting Deputy Director of ICE Matthew Albence. According to the

ICE supervisor, “IHSC is severely dysfunctional and unfortunately preventable harm and death

to detainees has occurred.” The memo detailed specific instances in which “detainees have

encountered preventable harm and death,” and warned that “IHSC leadership is not focused on

preventing horrible recurrences.”2

       44.     Similarly, a March 2019 Department of Homeland Security (“DHS”) Office for

Civil Rights and Civil Liberties memo contained allegations from the DHS Office of Inspector

General that IHSC “has systematically provided inadequate medical and mental health care and

oversight to immigration detainees throughout the U.S.” 3 The memo contained information

about a December 2017 incident at Dilley involving an 8-year old child:

        [O]n December 6, 2017, the child’s mother first reported that her child had a
       progressively worsening earache for the past two weeks. The child was
       subsequently treated using nursing guidelines for Allergies/Fever/Pain, diagnosed
       with Swimmer’s Ear, and given ear drops. However, on December 23, 2017, the

2
  Email Memorandum to Matthew Albence, Acting Deputy Dir. ICE (Dec. 3, 2018),
https://tyt.com/stories/4vZLCHuQrYE4uKagy0oyMA/688s1LbTKvQKNCv2E9bu7h.
3
  Memorandum from Cameron P. Quinn, Officer for Civil Rights and Civil Liberties, and Marc
Pachon, Attorney Advisor — Legal Counsel Division, Office of General Counsel to Ronald
Vitiello, Deputy Director and Senior Official Performing the Duties of the Director of ICE (Mar.
20, 2019), at 1, https://www.documentcloud.org/documents/6575024-ICE-Whistleblower-
Report.html.


                                               11
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 12 of 19 PageID: 12




       child was noted to have seizure activity and was transferred to the hospital where
       he was diagnosed with Pott’s Puffy Tumor with epidural and subdural abscess
       resulting in partial frontal bone resection. Further the complainant alleged that
       MQMU [ICE’s Medical Quality Management Unit] performed an analysis of the
       case and found that the inadequate medical care provided by [ICE at Dilley] was a
       contributory factor resulting in harm. MQMU’s report was forwarded to IHSC
       leadership and MQMU requested findings and/or interventions from Clinical
       Services, yet IHSC leadership failed to take appropriate action.

In other words, Mariee was neither the first nor the last child to be the victim of negligent

and substandard treatment at Dilley by ICE medical staff.

                           FIRST CAUSE OF ACTION
     (TEXAS SURVIVAL STATUTE: NEGLIGENCE AND GROSS NEGLIGENCE)
                  (Tex. Civ. Prac. & Rem. Code § 71.021, et seq.)

       45.      Plaintiff repeats and restates each of the above allegations.

       46.      Ms. Juárez is the surviving mother of Mariee, and she is the legal representative

and an heir of Mariee’s estate. Ms. Juárez brings this action for the benefit of all beneficiaries

entitled to recover under the Texas Survival Statute, Tex. Civ. Prac. & Rem. Code § 71.021, et

seq., by reason of Mariee’s death.

       47.      The United States was directly responsible—through the IHSC employees who

staffed the clinic at Dilley—to provide appropriate medical care for all detainees, including

Mariee, and to ensure that the medical care administered adhered to the standards of pediatric

medical care.

       48.      The United States failed Mariee. It breached its duties by (1) failing to provide

Mariee with adequate medical care meeting the applicable standard of care; and (2) failing to

ensure that Mariee was fit for travel.

       49.      As a direct and proximate result of the United States’ negligent, grossly negligent,

and reckless acts, omissions, and conduct, Mariee contracted and suffered avoidable

complications of upper respiratory illness that the United States failed adequately to diagnosis or



                                                 12
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 13 of 19 PageID: 13




treat with appropriate medical care until her conditions were irreversible and ultimately fatal.

The United States’ negligence, gross negligence, and recklessness also caused Mariee to suffer

extreme and extended physical, mental, and emotional pain and distress and death.

        50.     Had she lived, Mariee would have been entitled to bring an action against the

United States for the injuries it inflicted on her.

                         SECOND CAUSE OF ACTION
  (TEXAS WRONGFUL DEATH ACT: NEGLIGENCE AND GROSS NEGLIGENCE)
               (Tex. Civ. Prac. & Rem. Code § 71.001, et seq.)

        51.     Plaintiff repeats and restates each of the above allegations.

        52.     Ms. Juárez is the surviving mother of Mariee, and she brings this action for the

benefit of all beneficiaries entitled to recover under the Texas Wrongful Death Act, Tex. Civ.

Prac. & Rem. Code §§ 71.001, et seq., by reason of Mariee’s death.

        53.     The United States was directly responsible—through the IHSC employees who

staffed the clinic at Dilley—to provide appropriate medical care for all detainees, including

Mariee, and to ensure that the medical care administered adhered to the standards of pediatric

medical care.

        54.     The United States failed Mariee. It breached its duties by (1) failing to provide

Mariee with adequate medical care meeting the applicable standard of care; and (2) failing to

ensure that Mariee was fit for travel.

        55.     As a direct and proximate result of the United States’ negligent, grossly negligent,

and reckless acts, omissions, and conduct that caused her daughter’s death, Ms. Juárez suffered

extreme mental and emotional pain and distress, as well as loss of love, companionship, support,

enjoyment of life, and other benefits that would have been provided by Mariee, in an amount to

be proved at the time of trial. Ms. Juárez has also incurred reasonable and necessary expenses




                                                      13
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 14 of 19 PageID: 14




for Mariee’s funeral, burial, and memorial services, as well as for Mariee’s medical care in the

weeks leading up to her death.

        56.     Mariee would have been entitled to bring an action against the United States for

the injuries it inflicted on her if she had lived.

                                    THIRD CAUSE OF ACTION
                    (TEXAS SURVIVAL STATUTE: MEDICAL NEGLIGENCE)
                (Tex. Civ. Prac. & Rem. Code §§ 74.051, 74.052—Medical Liability Act)

        57.     Plaintiff repeats and restates each of the above allegations.

        58.     Ms. Juárez is the surviving mother of Mariee, and she is the legal representative

and an heir of Mariee’s estate. Ms. Juárez brings this action for the benefit of all beneficiaries

entitled to recover under the Texas Survival Statute, Tex. Civ. Prac. & Rem. Code § 71.021, et

seq., by reason of Mariee’s death.

        59.     Defendant—through the IHSC—is a health care provider.

        60.     The United States was directly responsible—through the IHSC employees who

staffed the clinic at Dilley—to provide appropriate medical care for all detainees, including

Mariee, and to ensure that the medical care administered adhered to the standards of pediatric

medical care.

        61.     The United States failed Mariee. It breached its duties by (1) failing to provide

Mariee with adequate medical care meeting the applicable standard of care; and (2) failing to

ensure that Mariee was fit for travel.

        62.     As a direct and proximate result of the United States’ negligent, grossly negligent,

and reckless acts, omissions, and conduct, Mariee contracted and suffered avoidable

complications of upper respiratory illness that the United States failed adequately to diagnosis or

treat with appropriate medical care until her conditions were irreversible and ultimately fatal.




                                                     14
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 15 of 19 PageID: 15




The United States’ negligence, gross negligence, and recklessness also caused Mariee to suffer

extreme and extended physical, mental, and emotional pain and distress and death.

        63.     Had she lived, Mariee would have been entitled to bring an action against the

United States for the injuries it inflicted on her.

                                    FOURTH CAUSE OF ACTION
                  (TEXAS WRONGFUL DEATH ACT: MEDICAL NEGLIGENCE)
                (Tex. Civ. Prac. & Rem. Code §§ 74.051, 74.052—Medical Liability Act)

        64.     Plaintiff repeats and restates each of the above allegations.

        65.     Ms. Juárez is the surviving mother of Mariee, and she brings this action for the

benefit of all beneficiaries entitled to recover under the Texas Wrongful Death Act, Tex. Civ.

Prac. & Rem. Code §§ 71.001, et seq., by reason of Mariee’s death.

        66.     Defendant—through the IHSC—is a health care provider.

        67.     The United States was directly responsible—through the IHSC employees who

staffed the clinic at Dilley—to provide appropriate medical care for all detainees, including

Mariee, and to ensure that the medical care administered adhered to the standards of pediatric

medical care.

        68.     The United States failed Mariee. It breached its duties by (1) failing to provide

Mariee with adequate medical care meeting the applicable standard of care; and (2) failing to

ensure that Mariee was fit for travel.

        69.     As a direct and proximate result of the United States’ negligent, grossly negligent,

and reckless acts, omissions, and conduct that caused her daughter’s death, Ms. Juárez suffered

extreme mental and emotional pain and distress, as well as loss of love, companionship, support,

enjoyment of life, and other benefits that would have been provided by Mariee, in an amount to

be proved at the time of trial. Ms. Juárez has also incurred reasonable and necessary expenses




                                                      15
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 16 of 19 PageID: 16




for Mariee’s funeral, burial, and memorial services, as well as for Mariee’s medical care in the

weeks leading up to her death.

        70.     Mariee would have been entitled to bring an action against the United States for

the injuries it inflicted on her if she had lived.

                                    FIFTH CAUSE OF ACTION
                      (TEXAS SURVIVAL STATUTE: NEGLIGENCE PER SE)
                        (Tex. Civ. Prac. & Rem. Code § 71.021, et seq.)

        71.     Plaintiff repeats and restates each of the above allegations.

        72.     Ms. Juárez is the surviving mother of Mariee, and she is the legal representative

and an heir of Mariee’s estate. Ms. Juárez brings this action for the benefit of all beneficiaries

entitled to recover under the Texas Survival Statute, Tex. Civ. Prac. & Rem. Code § 71.021, et

seq., by reason of Mariee’s death.

        73.     The United States was directly responsible—through the IHSC employees who

staffed the clinic at Dilley—to provide appropriate medical care for all detainees, including

Mariee, and to ensure that the medical care administered adhered to the standards of pediatric

medical care.

        74.     Under Texas law, licensed vocational nurses are not authorized to perform

comprehensive patient assessments, to initiate any nursing care plan, or to implement or evaluate

patient care.

        75.     ICE medical records state that, on March 25, 2018, a “licensed vocational nurse”

conducted a “Transfer Summary” before Ms. Juárez and Mariee were released and “medically

cleared” Mariee for release from Dilley.

        76.     A licensed IHSC vocational nurse was not qualified to “medically clear[]” Mariee

for release, and doing so exceeded the scope of her license.




                                                     16
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 17 of 19 PageID: 17




        77.     As a direct and proximate result of the United States’ negligent, grossly negligent,

and reckless acts, omissions, and conduct, Mariee contracted and suffered avoidable

complications of upper respiratory illness that the United States failed adequately to diagnosis or

treat with appropriate medical care until her conditions were irreversible and ultimately fatal.

The United States’ negligence, gross negligence, and recklessness also caused Mariee to suffer

extreme and extended physical, mental, and emotional pain and distress and death.

        78.     Had she lived, Mariee would have been entitled to bring an action against the

United States for the injuries it inflicted on her.

                                   SIXTH CAUSE OF ACTION
                   (TEXAS WRONGFUL DEATH ACT: NEGLIGENCE PER SE)
                       (Tex. Civ. Prac. & Rem. Code § 71.001, et seq.)

        79.     Plaintiff repeats and restates each of the above allegations.

        80.     Ms. Juárez is the surviving mother of Mariee, and she brings this action for the

benefit of all beneficiaries entitled to recover under the Texas Wrongful Death Act, Tex. Civ.

Prac. & Rem. Code §§ 71.001, et seq., by reason of Mariee’s death.

        81.     The United States was directly responsible—through the IHSC employees who

staffed the clinic at Dilley—to provide appropriate medical care for all detainees, including

Mariee, and to ensure that the medical care administered adhered to the standards of pediatric

medical care.

        82.     Under Texas law, licensed vocational nurses are not authorized to perform

comprehensive patient assessments, to initiate any nursing care plan, or to implement or evaluate

patient care.




                                                      17
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 18 of 19 PageID: 18




        83.     ICE medical records state that, on March 25, 2018, a “licensed vocational nurse”

conducted a “Transfer Summary” before Ms. Juárez and Mariee were released and “medically

cleared” Mariee for release from Dilley.

        84.     A licensed IHSC vocational nurse was not qualified to “medically clear[]” Mariee

for release, and doing so exceeded the scope of her license.

        85.     As a direct and proximate result of the United States’ negligent, grossly negligent,

and reckless acts, omissions, and conduct that caused her daughter’s death, Ms. Juárez suffered

extreme mental and emotional pain and distress, as well as loss of love, companionship, support,

enjoyment of life, and other benefits that would have been provided by Mariee, in an amount to

be proved at the time of trial. Ms. Juárez has also incurred reasonable and necessary expenses

for Mariee’s funeral, burial, and memorial services, as well as for Mariee’s medical care in the

weeks leading up to her death.

        86.     Mariee would have been entitled to bring an action against the United States for

the injuries it inflicted on her if she had lived.

                                           JURY DEMAND

        87.     Ms. Juárez requests a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

        For the foregoing reasons, Plaintiff Yazmin Juárez Coyoy respectfully requests that the

Court enter a judgment against Defendant the United States of America for the following:

                a.      Actual damages;

                b.      Exemplary damages;

                c.      Costs of court;

                d.      Pre-judgment and post-judgment interest;

                e.      All other relief, in law or equity, to which Ms. Juárez is entitled.


                                                     18
Case 2:20-cv-02501-JXN-ESK Document 1 Filed 03/06/20 Page 19 of 19 PageID: 19




Dated: March 6, 2020.

                                              Respectfully submitted,

                                              ARNOLD & PORTER KAYE SCHOLER LLP


 By: /s/ Paul J. Fishman
     Paul J. Fishman                                  Harry K. Fidler*
     ARNOLD & PORTER                                  ARNOLD & PORTER
        KAYE SCHOLER LLP                                KAYE SCHOLER LLP
     One Gateway Center                               250 West 55th Street
     Suite 1025                                       New York, NY 10019
     Newark, NJ 07102                                 harry.fidler@arnoldporter.com
     paul.fishman@arnoldporter.com
                                                      Christopher M. Odell*
      R. Stanton Jones*                               Amanda S. Thomson*
      Robert N. Weiner*                               ARNOLD & PORTER
      Sally L. Pei*                                     KAYE SCHOLER LLP
      Daniel F. Jacobson*                             Bank of America Center
      ARNOLD & PORTER                                 700 Louisiana Street, Suite 4000
         KAYE SCHOLER LLP                             Houston, TX 77002
      601 Massachusetts Ave. NW                       christopher.odell@arnoldporter.com
      Washington, DC 20001                            amanda.thomson@arnoldporter.com
      stanton.jones@arnoldporter.com
      robert.weiner@arnoldporter.com                  *Motions for admission pro hac vice
      sally.pei@arnoldporter.com                      forthcoming
      daniel.jacobson@arnoldporter.com
                                                      COUNSEL FOR PLAINTIFF
                                                      YAZMIN JUÁREZ COYOY, on her
                                                      own behalf and as surviving parent of
                                                      MARIEE CAMYL NEWBERRY
                                                      JUÁREZ




                                         19
